LOUIS SAMUELS, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Samuels v. CommissionerDocket No. 10205.United States Board of Tax Appeals6 B.T.A. 1084; 1927 BTA LEXIS 3320; April 29, 1927, Promulgated *3320  The Commissioner correctly held that the petitioner and his wife were not entitled to file separate returns, reporting each one-half of the income received during the year on the community property basis.  W. W. Spalding, Esq., for the petitioner.  Dwight H. Green, Esq., for the respondent.  LITTLETON*1085  The Commissioner determined a deficiency of $11,877.42 for the calendar year 1921.  The petitioner claims that the Commissioner erred in refusing to permit him and his wife to file separate returns, each reporting one-half of the income received during the year.  FINDINGS OF FACT.  During the taxable year 1921 the petitioner was, and still is, a resident and citizen of the State of California, and married and living with his wife.  During the taxable year 1921 the petitioner received a total income of $72,483.37, consisting of $24,600 as salary, $41,633.37 as petitioner's distributive share of the profits of several partnerships, and $6,250 as dividends from the stock of domestic corporations owned by him during the taxable year.  The petitioner was actively engaged in the conduct of the affairs of the partnerships, of which he was a member. *3321  For the year 1921 the petitioner and his wife filed separate returns, each reporting one-half of the income above mentioned.  The Commissioner held that the petitioner and his wife were not entitled to report the income upon the community property basis and increased the petitioner's income by the amount reported by his wife and determined the deficiency here in controversy.  OPINION.  LITTLETON: Upon the authority of , and the Board's opinion in the , it is held that the Commissioner correctly increased petitioner's income as reported by him by the amount of the income received by him during the year 1921 and reported by his wife.  Judgment will be entered for the respondent.